Citation Nr: 0823395	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  03-03 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for sleep apnea, to include 
as secondary to service-connected diabetes mellitus and 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from February 1986 to February 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

In September 2006, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  In June 2007, the Board remanded this case for 
further evidentiary development.  The requested development 
has been completed.  The case has now been returned to the 
Board for further appellate action.  


FINDING OF FACT

The veteran's sleep apnea did not manifest until several 
years after his discharge from service, and it is not 
etiologically related to service-connected diabetes mellitus 
and hypertension.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active 
service, and it is not proximately due to or the result of 
service-connected diabetes mellitus and hypertension.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2007).





        REASONS AND BASES FOR FINDING AND CONCLUSION

        Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in an October 2003 letter, issued prior to the 
decision on appeal, and in February 2005 and June 2007 
letters, the RO and Appeals Management Center (AMC) provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
and what information and evidence would be obtained by VA, 
and the need for the veteran to advise VA of any further 
evidence that pertains to the claim.  The veteran was also 
provided with notice of the information and evidence needed 
to establish a disability rating and an effective date for 
his disability in a March 2006 letter and in the June 2007 
notice letter.  The case was last readjudicated in March 
2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, VA examination reports, 
VA and private treatment records, lay statements, and hearing 
testimony.  In accordance with the Board's June 2007 Remand, 
in the June 2007 notice letter, the AMC requested that the 
veteran identify all medical providers who had treated him 
for sleep apnea or sleep problems since March 2006.  The 
veteran did not identify any relevant outstanding records, 
including any relevant VA treatment records.  In April 2008, 
the veteran indicated that he had no other information or 
evidence to submit.     

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, submitting medical release 
forms, medical records, and lay statements as well as 
providing hearing testimony.  Thus, he has been provided with 
a meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the veteran.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2007).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2007). Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 
Vet. App. 439 (1995).  The Board notes that effective October 
10, 2006, 38 C.F.R. § 3.310 was amended; however, under the 
facts of this case the regulatory change does not impact the 
outcome of the appeal.

In statements dated in September and November 2003, the 
veteran claimed that his sleep apnea was due to his service-
connected diabetes mellitus, and therefore, it did not exist 
from his discharge to the present.  In statements dated in 
October 2004 and February 2005, he maintained that medical 
studies showed that he had sleep apnea in service, which went 
undiagnosed, but he had such "classic signs" as fatigue, 
high blood pressure, high blood sugar, high cholesterol, and 
diabetes, as well as he was overweight.  In an April 2006 
statement, the veteran noted that studies also showed that 
sleep apnea could lead to high blood pressure, diabetes, and 
heart disease.  At the September 2006 Travel Board hearing, 
he testified that he started having problems with sleeping in 
the mid 1980s.  He was told he snored a lot by his wife, by 
his friends, and by people in his military unit.  He 
testified that in the early 1990s, he complained of snoring 
to a Capt. S.P., who advised him to raise the head of his bed 
and use breath right strips, but that did not help.  In a 
statement received in September 2004 from the veteran's wife, 
she related that she married the veteran in 1986.  She 
maintained that now that she was aware of the symptoms of 
sleep apnea, she felt that the veteran had been suffering 
from this disorder since the beginning of their marriage.  
She recalled that the veteran snored loudly.  On several 
occasions he really scared her when he stopped breathing and 
she had to wake him up; he then usually had to gasp for air.

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for this 
disability is not warranted.

The service medical records are absent any complaints or 
findings of sleep apnea during service.  The veteran was seen 
on numerous occasions for his diabetes and hypertension but 
at no time did he complain of characteristic symptoms of the 
disorder such as loud snoring, irregular breathing, or 
excessive daytime sleepiness.  

Post-service treatment records first note relevant complaints 
in June 1999.  At that time, records from the Cabot Medical 
Clinic show the veteran reported that he was sleepy all the 
time and that he nodded off while driving.  The veteran 
maintained that he was going to sleep too soon before his 
blood sugar was controlled.  The examiner noted an assessment 
that included diabetes mellitus and sleep depravation.  The 
veteran was advised to increase his sleeping time.  
Thereafter, in October 2001, VA treatment records show the 
veteran reported that he snored really bad, that he was 
sleepy during the day time, and that he had apnea.  He was 
referred for a sleep study.  

In March 2004, the veteran underwent a VA examination.  The 
VA examiner related that the veteran probably had sleep apnea 
"for years."  In addition to his loud snoring in the late 
1980s, the veteran maintained that his wife also noticed that 
he had apneic spells.  The veteran reported that he underwent 
a sleep study in October 2002, which showed obstructive sleep 
apnea.  The examiner noted that as far as he knew, there was 
no known effect of diabetes that would cause sleep apnea.  
The examiner further noted that the two were seen in 
association with each other more often probably due to the 
fact of obesity being a cause of both.  

In a May 2004 letter, Dr. A.R. noted that he had followed the 
veteran since January 2004 for diabetes mellitus, 
hypertension, and mixed hyperlipidemia.  Dr. A.R. reported 
that the veteran also carried a diagnosis of obstructive 
sleep apnea, which required the use of a CPAP [continuous 
positive airway pressure] machine.  Dr. A.R. maintained that 
it was vital that the veteran utilize his CPAP machine as 
improving his obstructive sleep apnea would improve his 
diabetes and hypertension control.  

The veteran underwent another VA examination in June 2007.  
The report on the examination indicates the VA examiner 
reviewed the claims file.  The examiner noted that the 
veteran's obstructive sleep apnea was indeed confirmed by a 
sleep study.  The examiner maintained that it was well 
recognized that sleep apnea syndrome could increase the risk 
of adverse events such as stroke, heart disease and cardiac 
arrhythmia which could also be aggravated by diabetes 
mellitus and hypertension.  The examiner, however, was not 
aware of any data of which indicated that diabetes caused or 
aggravated sleep apnea.  The examiner added that likewise, 
sleep apnea syndrome could worsen hypertension but there was 
no evidence that the reverse was true.  The examiner 
therefore concluded that it was unlikely that the veteran's 
sleep apnea syndrome was caused by or worsened by either 
diabetes mellitus or hypertension, although there was 
testimony that he had a long history of heavy snoring.  The 
examiner maintained that in the absence of data indicating 
the presence of sleep apnea during the time the veteran was 
on active duty, he could not connect his sleep apnea syndrome 
to his active duty service career without speculation.   

The veteran submitted several articles generated from the 
Internet that note that 
obstructive sleep apnea and diabetes often coexist and that 
patients with type 2 diabetes who also suffer from sleep 
apnea can lower their glucose levels by receiving CPAP 
therapy.   

The Board observes that both VA examiners opined that the 
veteran's sleep apnea was not caused by his diabetes.  The 
June 2007 VA examiner added further that his sleep apnea was 
not caused by his hypertension, and neither his diabetes nor 
his hypertension aggravated his sleep apnea.  The reverse, 
however, apparently could occur.  The June 2007 VA examiner 
noted that sleep apnea syndrome could worsen the veteran's 
hypertension while Dr. A.R. noted that improvement of his 
apnea would improve his diabetes and hypertension control.  
To the extent the veteran's nonservice-connected sleep apnea 
may aggravate his service-connected diabetes and 
hypertension, the Board notes that secondary service 
connection is not available for a nonservice-connected 
disability that aggravates an already service-connected 
disability, as opposed to a nonservice-connected disability 
aggravated by a service- connected disability.  See Johnston 
v. Brown, 10 Vet. App. 80, 85-86 (1997).  The Board is 
cognizant of the veteran's contentions but the overall 
conclusion derived from the medical opinions expressed by the 
VA examiners and Dr. A.R. is that the veteran's sleep apnea 
is not caused or aggravated by his diabetes and hypertension 
notwithstanding the articles he has submitted that reference 
ongoing studies and clinical trials in this area of medicine.  

In addition, the June 2007 VA examiner could not relate the 
veteran's sleep apnea to his service without a resort to 
speculation.  The Board recognizes the veteran's belief that 
he suffered from symptoms of sleep apnea in service but he 
did not recognize them as symptoms of sleep apnea; however, 
as noted above, the service treatment records do not document 
any characteristic complaints of loud snoring, irregular 
breathing, or excessive daytime sleepiness in service.  No 
chronic disability of obstructive sleep apnea is shown by the 
evidence of record until years after the veteran's discharge 
from service.  There is also no competent medical evidence of 
record that links the veteran's apnea to his military 
service.   

Lastly, the Board observes that the veteran and his 
representative have also contended in the alternative that 
the veteran's sleep apnea has been clinically related to his 
obesity, which he developed in service.  "Obesity" is not 
in and of itself a disability for which service connection 
may be established.  An "injury" or "disease" is "damage 
inflicted on the body by an external force" or "any 
deviation from or interruption of the normal structure or 
function of a part, organ, or system of the body."  Terry v. 
Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003).  The service 
treatment records tend to show that the veteran's obesity was 
caused by his eating habits rather than due to damage 
inflicted by an external force or an underlying pathology.  
Thus, this theory of entitlement to service connection is not 
one the Board is required to consider.  Robinson v. 
Mansfield, 21 Vet. App. 545, 550-51 (2008).

For these reasons, the Board finds that service connection 
for sleep apnea, to include as secondary to service-connected 
diabetes mellitus and hypertension is not warranted.  

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).

							(CONTINUED ON NEXT PAGE)







ORDER

Service connection for sleep apnea, to include as secondary 
to service-connected diabetes mellitus and hypertension is 
denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


